Citation Nr: 0211303	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  95-32 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as residuals of fractures of lumbar vertebrae.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and W. F.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1944.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision of the New York, 
New York Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for residuals of fractures of lumbar 
vertebrae.

In March 1997, and again in February 2001, the Board remanded 
this case to the RO for further development.  The veteran had 
a hearing at the RO before a hearing officer in January 2000.  
The RO has returned the case to the Board for appellate 
review.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.


2.  The veteran sustained a low back injury, with fractures 
of two lumbar vertebrae, in 1937, prior to his military 
service.


CONCLUSION OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes that a recently enacted law, the Veteran's 
Claims Assistance Act (VCAA), and its implementing 
regulations, essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 
1991 & Supp. 2002); 66 Fed. Reg. 45620 et seq. (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.102, 3.156, 3.159, and 
3.326).  The VCAA and its implementing regulations provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.  The VCAA and its 
implementing regulations also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, that was not 
previously provided to VA, and is necessary to substantiate 
the claim.  As part of that notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See id.

The record reflects that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  VA has all of the medical records from the veteran's 
service that are available.  With regard to records of VA 
medical treatment of the veteran, VA has also obtained all of 
the records that are available.  The veteran presented 
testimony at a hearing.  In July 2002, the veteran indicated 
that there were no other medical records or other evidence 
relevant to his claim.  Therefore, the Board finds that VA 
has no additional duty to obtain evidence relevant to the 
claim.

The record also shows that the veteran has received the 
degree of notice which is contemplated by law.  VA provided 
the veteran and his representative with the February 1994 
rating decision, an August 1995 statement of the case (SOC), 
the March 1997 and February 2001 Board remands, and 
supplemental statements of the case (SSOCs) issued in 
September 1998, October 1998, and July 2002.  These documents 
together relate the law and regulations that govern the 
veteran's claim currently.  The documents list the evidence 
considered and the reasons for the determinations made 
regarding the claim.  As there is no additional evidence to 
be obtained in this case, VA has no further duty to inform 
the vet who would search for any additional evidence.

II.  Service Connection for Residuals of Lumbar Vertebrae 
Fractures

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2002).  The veteran has reported that he sustained fractures 
of two lumbar vertebrae in 1937, a few years prior to his 
military service.  He contends that his low back disability 
was aggravated by his service.

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted at entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(2001).

In this case, the veteran's claims file does not contain a 
record of any examination of the veteran at the time he 
entered service.  The veteran first filed a claim for 
veteran's benefits in 1992.  In January 1994, the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, sent 
to the RO a small number of pages of service medical records 
for the veteran.  NPRC indicated that the records sent were 
all of the records that were available.  The pages that NPRC 
sent show darkening at the edges from apparent fire damage.  
Many military personnel records were destroyed in a fire at 
NPRC in July 1973.  Over the course of the veteran's claim 
and appeal, the RO made additional attempts to locate service 
medical records for the veteran, but the RO learned that no 
additional records were available.

It appears that some of the veteran's service medical records 
may have been destroyed in the 1973 fire at NPRC.  The United 
States Court of Appeals for Veterans Claims (Court) has 
indicated that when a claimant's service records are presumed 
destroyed, the Board has a heightened obligation to explain 
its findings and conclusions, and to consider carefully the 
requirement that the benefit of the doubt be resolved in 
favor of the claimant.  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Gregory v. Brown, 8 Vet. App. 563, 570 
(1996).  The Board will comply with this heightened 
obligation in addressing the veteran's claim.

The available service medical records include records of 
treatment of the veteran for nasopharyngitis in December 
1942, about a month after he entered service.  Those 
treatment notes contain a notation that the veteran had 
sustained fracture of the third and fourth lumbar vertebrae 
in 1937.  In December 1992, when the veteran submitted his 
claim for VA benefits, he indicated that he had sustained 
fractures of his fourth and fifth lumbar vertebrae prior to 
service.  He wrote that he had been accepted into service for 
limited service, because of the lumbar fractures.  In July 
1997, the veteran wrote that his back injury in 1937 had 
occurred while he was working on a construction job.  He 
wrote that a section of a wall had caved in on him, and that 
he had sustained fractures of his third and fourth lumbar 
vertebrae.  He reported that he had been placed in a cast for 
six months, and then in a brace for one year, and that he had 
received physical therapy.  He wrote that he had been treated 
at a private hospital and by private doctors.  He reported 
that the records of that treatment were not available, 
because the hospital no longer had records from before 1974, 
and the doctors were dead and their records could not be 
found.

There are no medical records from before the veteran's 
service or from his entry into service.  A record from soon 
after the veteran entered service noted the history of lumbar 
vertebrae fractures in 1937, and the veteran has consistently 
reported that he sustained lumbar vertebrae fractures in 
1937.  The Board finds that the service medical records and 
the veteran's statements together constitute clear and 
unmistakable evidence that the veteran had a back injury, 
with fractures of lumbar vertebrae, prior to his service.

The veteran contends that problems with his low back were 
aggravated during his service.  A preexisting injury or 
disease will be considered to have been aggravated by service 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (2001).  
Whether a disability underwent an increase during service is 
determined based on all the evidence of record pertaining to 
the manifestations of the disability before, during, and 
after service.  38 C.F.R. § 3.306(b) (2001).  The Court has 
held that temporary or intermittent flare-ups during service 
of a preexisting injury or disease are not sufficient to be 
considered aggravation in service, unless the underlying 
condition, as constrasted to the symptoms, is worsened.  Hunt 
v. Dewinski, 1 Vet. App. 292, 297 (1991).

The few service medical records that are available do not 
show any complaints about or treatment for the veteran's low 
back; the only reference to his back is the December 1942 
notation of the history of injury in 1937.  There is no 
record of any examination of the veteran at the time of his 
separation from service.  The veteran's service separation 
document indicates that he was separated from service in 
October 1944 because he was below the minimal physical 
standards for induction, and there was no suitable assignment 
for him.

In written statements submitted in support of his 1992 claim, 
and in his January 2001 hearing, the veteran explained how 
his duties in service had affected his back.  He indicated 
that when he was first examined for induction into service, 
in late 1941, he was classified as 4F, or not fit for 
service.  He reported that as the war progressed he was 
reclassified as 1B, fit for limited service, with the 
limitation being due to his past fracture of two lumbar 
vertebrae.  He reported that, during his service, he was 
assigned to limited duties at first, but that he was later 
reclassified as 1A, fit for duty with no restrictions.

The veteran reported that he was first stationed at a fort in 
New York, where he had a desk job.  He stated that he was 
next sent to Missouri, where he spent time in a classroom, in 
a course on field artillery.  He reported that his back 
sometimes hurt with long periods of sitting, and that he 
sometimes obtained pain medication from sick call.

The veteran reported that he was next sent toColorado, where 
he was assigned to line duty with the 10th Mountain Division, 
a field artillery unit with troops training for combat in 
mountain settings.  He indicated that while in this unit he 
carried eighty pound backpacks, climbed mountains, and loaded 
heavy equipment, such as parts of cannons and eighty to one 
hundred pound feed sacks, onto mules.  He reported that these 
activities aggravated his back.  He indicated that during 
this period he had trouble performing his duties, and he 
informed his supervisor that he was having back pain related 
to his heavy physical duties.  He reported that he sometimes 
got pain medication from sick call.  He reported that he was 
next sent to Texas, where the unit was preparing to go 
overseas.  He reported that he was then transferred away from 
the unit because of his physical condition, and was 
discharged from service with a finding that there was no 
suitable assignment for him.  He reported that his back pain 
was his main physical problem at that time.  He asserted that 
the fact that he was accepted into service for limited duty, 
and later discharged as unfit for any service, shows that his 
low back disability was aggravated during service.

In his January 2001 hearing, the veteran reported that he had 
received treatment for his back at a VA hospital after 
service, but that he did not remember how soon after service 
he had first gone for such treatment.  He reported that he 
currently had pain and muscle spasms in his back.  Mr. W. F. 
gave testimony at the veteran's hearing.  Mr. F. indicated 
that he was a veteran of 30 years of military service during 
the years from the Vietnam War to the Persian Gulf War, and 
that he had been an officer.  Mr. F. stated that in his 
opinion it was credible that a person accepted for limited 
duty might later be assigned to full duties in order to 
fulfill the needs of a unit during wartime.  Mr. F stated 
that the veteran's discharge as being below the minimum 
physical standards for service appeared to indicate that he 
had been unable to perform any military duty at that time.  
Mr. F. stated that the veteran's account of having been 
discharged because of his back disorder was consistent with 
the records in the claims file.      Mr. F written opinion


Vet's statements, & other evid  re worsening in service
Worsening during service?




ORDER





		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

